Fourth Court of Appeals
                                San Antonio, Texas
                                        July 6, 2018

                                    No. 04-17-00552-CV

                                      Ernest BUSTOS,
                                         Appellant

                                             v.

                          BEXAR APPRAISAL DISTRICT &
                        BEXAR APPRAISAL REVIEW BOARD,
                                   Appellees
                 From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CI14592
                      Honorable Solomon Casseb, III, Judge Presiding
                                      O R DE R

Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice


      The Court has Considered the Appellant's Motion for Rehearing En Banc, and the motion
is DENIED.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2018.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court